Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [Venture Financial Group, Inc. Letterhead] August 8, 2008 VIA EDGAR CORRESPONDENCE and FACSIMILE Mr. Amit Pande Assistant Chief Accountant Mr. Michael Volley Staff Accountant United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 4561 Washington, DC 20549 Re: Venture Financial Group, Inc. Form 10-K for Fiscal Year Ended December 31, 2007 Filed March 31, 2008 Form 10-Q for Quarterly Period Ended March 31, 2008 Filed May 14, 2008 File No. 000-24024 Dear Messrs. Pande and Volley: This letter is in response to your comment letter dated July 14, 2008 regarding the above-referenced filings. Venture Financial Group, Inc. (Venture) acknowledges that: Venture is responsible for the adequacy and accuracy of the disclosure contained in the filings; staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and Venture may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the Untied States. The discussion below responds to the comment and bullet points (in the order presented) in the July 14, 2008 comment letter. Following the responses is proposed disclosure for
